Citation Nr: 1535391	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss, to include a rating in excess of 10 percent prior to September 19, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1951 to July 1953.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted the Veteran service connection for bilateral hearing loss and assigned the 10 percent rating contested herein.  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.  

In August 2014, the Board remanded these claims so that due process considerations could be adhered to, as well as so additional development of the evidence could be conducted.  The remand instructions sought to afford the Veteran an examination.  This took place in September 2014.  The Board finds that there has been substantial compliance with the August 2014 remand instructions and no further action to ensure compliance with the remand directives was required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Following this additional development, the RO increased the Veteran's hearing loss rating to 40 percent from September 19, 2014 onward.  However, because the increase to 40 percent did not constitute a full grant of the benefits sought, since an even higher 100 percent rating is possible and the Veteran has not indicated he is satisfied or content with the 70 percent rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Prior to September 19, 2014, the hearing acuity in the Veteran's right ear was not shown to be productive of any worse than Level II hearing impairment.  

2.  Prior to September 19, 2014, the hearing acuity in the Veteran's left ear was not shown to be productive of any worse than Level IX hearing impairment.  

3.  As of September 19, 2014, the hearing acuity in the Veteran's right ear was shown to be productive of Level V hearing impairment.  

4.  As of September 19, 2014, the hearing acuity in the Veteran's left ear was shown to be productive of Level XI hearing impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for bilateral hearing loss, to include a rating in excess of 10 percent prior to September 19, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in March 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, the claim is a downstream issue from a rating decision dated in October 2011, which initially established service connection for this disability and assigned the initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for hearing loss in the bilateral ears, such noncompliance is deemed to be non-prejudicial to this specific claim.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

With regard to the VA's duty to assist the Veteran in his claim for an increased rating for bilateral hearing loss, the Board finds that numerous VA treatment records have been associated with the record and the Veteran has not identified any evidence that has not otherwise been obtained.  The Veteran has also provided statements and argument in support of his claim.  VA examinations were conducted in May 2009 and September 2014, which are found to be adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Of note, the Veteran testified at a Board hearing in June 2014 that he had recently had his hearing tested, and following his hearing, the Veteran's representative submitted a copy of a recent hearing test.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran filed a claim for service connection for his bilateral hearing loss in March 2009.  In an October 2011 rating decision the RO granted service connection for bilateral hearing loss and assigned a 10 percent evaluation.  The Veteran proceeded to file a notice of disagreement to the decision and later perfected an appeal claiming that he was entitled to a higher rating for his bilateral hearing loss.  In May 2015 the Veteran was awarded a 40 percent rating from September 2014 onward.  Since the rating awarded was not for the maximum benefits allowed, the issue remains on appeal.  For the reasons that follow, the Board concludes that ratings in excess of 10 and 40 percent are not warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's hearing loss is rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges the February 2009 private audiological evaluation, which included a graph of an audiogram.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board finds here that the graphical audiometric data associated with the February 2009 private audiogram is not clear, as it does not clearly identify at what Hertz, the pure tone thresholds were recorded.  However, to the extent that it can be interpreted, the results for the right ear closely align with the finding of the Veteran's VA examination in May 2009.  The results for the left ear were wholly unclear but do suggest significant hearing loss (which again is consistent with the findings at the May 2009 VA examination).  Additionally, it does not appear that the private hearing aid technician used the Maryland CNC to measure speech discrimination.  Because an examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist, and must include a controlled speech discrimination test (Maryland CNC), and a pure tone audiometry test, the February 2009 private audiometric findings may not been considered in evaluating the Veteran's disability.  38 C.F.R. § 4.85(a).  The Board recognizes that a remand could be ordered to contact the private audiologist and request additional information.  However, this would likely only serve to further delay the adjudication of this claim as a VA examination was conducted within several months of the private testing, and which provides the requisite information upon which to rate the Veteran's hearing loss disability.  As such, while the results of the private hearing testing have been reviewed, they are not found to mandate the assignment of a higher rating, particularly in light of the provision of a VA examination within several months (and during the course of the appeal period).

In May 2009 the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
60
70
52.5
LEFT
70
75
60
70
68.75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 36 percent in the left ear.  

In September 2014 the Veteran had a VA audiological examination with pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
65
75
61
LEFT
75
75
65
105
80

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 0 percent in the left ear.  

The Board notes that VA treatment for the Veteran's hearing confirm the Veteran's VA examination audiometric readings, and reflect his need for a hearing aid.  

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  In May 2009 the right ear had a pure tone average of 52.5 dB and a speech recognition score of 84 percent; therefore, the right ear received a designation of II.  The left ear had a pure tone average of 68.75 and a speech recognition score of 36 percent; therefore, the left ear received a designation of IX.  In September 2014 the right ear had a pure tone average of 61 dB and a speech recognition score of 72 percent; therefore, the right ear received a designation of V.  The left ear had a pure tone average of 80 and a speech recognition score of 0 percent; therefore, the left ear received a designation of XI.  While the hearing tests have shown increasing levels of hearing loss, they have not shown that the Veteran's hearing loss has advanced to the point where it would merit a rating in excess of 10 percent or 40 percent for the periods prior to and following September 19, 2014, respectively.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  Although § 4.86 applies, as the Veteran's pure tone thresholds show 55 decibels or more at each of the frequencies for the left ear at both examinations, application of Table VIa does not yield a higher rating than table VI.  

The Veteran has provided lay testimony in support of his claim during the June 2014 Board videoconference hearing, and testimony was also provided by his wife.  Lay testimony describes the Veteran's functional limitations related to hearing people, specifically with hearing and speech discrimination.  The Veteran and his wife are competent to describe the effects of the Veteran's hearing loss on his employment and daily functioning, and the Board finds that they are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The VA examination reports included thorough hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann 3 Vet. App. at 349.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the Veteran's ratings have already been staged and further staging is not required.  See Id.  

In sum, during the course of the appeal, and prior to September 19, 2014, the Veteran's hearing loss was not shown to be worse than a Level II hearing in the right ear and IX in the left ear, meaning that a schedular rating in excess of 10 percent was not warranted.  As of September 19, 2014, the Veteran was shown to have Level V hearing acuity in the right ear and Level XI hearing acuity in the left ear, thus supporting the assignment of a 40 percent schedular rating, but no higher.    Consequently, the Board concludes that the criteria for rating in excess of 10 and 40 percent respectively have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the ratings assigned for the Veteran's service-connected bilateral hearing loss throughout the entirety of the rating period on a scheduler basis.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Here, the medical professionals who examined the Veteran did discuss the impact of the Veteran's hearing loss.  For example, at the June 2014 hearing and September 2014 test, it was noted that the Veteran's chief complaint was difficulty hearing and understanding voices, as they sounded muffled and garbled.  

Additionally, under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulties hearing, as voiced by the Veteran both at his Board hearing and at his VA examinations.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Here, the schedular evaluation for the Veteran's hearing loss disability is not inadequate.  The Veteran's primary complaint is hearing difficulty, as recorded in his VA examination reports.  However, diminished auditory acuity is the foundation of the schedular rating.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

In denying the Veteran's increased rating claim, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not suggested that his hearing loss on its own precludes gainful employment.  The Board notes that at his June 2014 hearing he reported that his hearing loss has affected his ability to work and communicate with clients, but has not specified that it precludes his ability to work.  Therefore, the claim for TDIU has not been raised with regard to this issue.

As described, the criteria for a higher rating for the Veteran's bilateral hearing loss have not been met and his claim is denied.


ORDER

An initial evaluation in excess of 40 percent for bilateral hearing loss, to include a rating in excess of 10 percent prior to September 19, 2014, is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


